Citation Nr: 0946031	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-34 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service 
connection for a right shoulder condition.

2.	Entitlement to service 
connection for a right knee condition.

3.	Entitlement to service 
connection for a right ankle condition.

4.	Entitlement to service 
connection for residuals of a puncture wound, left foot.

5.	Entitlement to service 
connection for a hernia condition.

6.	Entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
December 1991.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which denied entitlement to the benefits 
sought. 

An October 2007 RO rating decision granted a claim then on 
appeal for service connection for left knee osteochondroma, 
postoperative, with scar. The Veteran   has not appealed from 
the initial rating or effective date, and hence this claim 
has been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The issues of service connection for a hernia and hearing 
loss are addressed in      the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	There is no competent evidence indicating that the 
Veteran has a current right shoulder disorder. 

2.	A right knee disorder was not incurred or aggravated 
during service.

3.	The Veteran does not currently have a right ankle 
disorder. 

4.	The Veteran does not currently have any residuals of a 
puncture wound to the left foot. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for a right shoulder 
disorder are not met.                       38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);     
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	The criteria for service connection for a right knee 
disorder are not met.                       38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);     
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.	The criteria for service connection for a right ankle 
disorder are not met.                       38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);     
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.	The criteria for service connection for residuals of a 
puncture wound to the left foot are not met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated December 2006, the 
RO notified the Veteran as to each element of satisfactory 
notice set forth under the Pelegrini II decision. The 
September 2007 Statement of the Case (SOC) explained the 
general criteria to establish entitlement to the benefit 
sought. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 
Furthermore, an addendum to the December 2006 letter provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(hereinafter Court) in Pelegrini II prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1). The VCAA notice letter preceded 
issuance of the March 2007 rating decision on appeal, and 
thus comported with the timing of notice requirement. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist              the Veteran in obtaining service 
treatment records (STRs). There is no indication of 
additional relevant VA or private medical records to obtain 
on his behalf.                 The Veteran has provided 
extensive private treatment records. He has not requested the 
opportunity for a hearing in support of his claims. There is 
no indication of further available evidence or information 
that has not been obtained. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R.   § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Right Shoulder 

A May 1988 clinical record during service indicates the 
Veteran had right shoulder pain after an injury while 
throwing a softball. There was decreased range of motion and 
tenderness to palpation of the right armpit. The assessment 
was strain of the shoulder muscle. The prescription was over-
the-counter pain reliever and application of heat. 

The report of the November 1991 examination for purpose of 
separation does not include any notation as to a right 
shoulder condition.

The Board finds that the criteria for service connection for 
a right shoulder disorder are not met, in the absence of 
medical evidence of the current claimed disability. The post-
service treatment history includes private hospitalization 
records dated from June 2003 to July 2006 limited in scope to 
evaluation and treatment of right and left knee disorders. 
There are also relatively recent medical records from the 
Veteran's employer that primarily pertain to evaluation of 
hearing loss. At no point throughout these records, or 
otherwise on file is there reference to symptoms, diagnoses 
or complaints involving the right shoulder. In response to 
the December 2006 development letter in this case, the 
Veteran has not identified any pertinent sources of treatment 
for the same, as to warrant a medical records inquiry. Nor 
has the Veteran himself identified a present right shoulder 
disorder, as he is competent to do for a condition within lay 
observation, or that supports a later confirmed diagnosis by 
a medical professional. See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

There is no indication on the above case facts of competent 
evidence of the disability claimed. A current medical 
diagnosis of claimed disability is a prerequisite to 
establish service connection. See Moore v. Nicholson, 21 Vet. 
App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Compensation for service-connected injury is 
limited to those claims which show a present disability."); 
Hicks v. West, 12 Vet. App. 86, 89 (1998). See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."). Thus, in the absence of a current disability, 
this claim cannot be substantiated. 

Without competent evidence of a current disability, the Board 
does not have to consider whether any disability has 
manifested of service origin. That said, it merits 
observation that the one incident of right shoulder pain in 
service appears to have been an acute and transitory event, 
without recurrence, which would not suggest the likelihood of 
a precipitating incident for a subsequent disorder.

For these reasons, the Board is denying the claim for service 
connection for a right shoulder disorder. The preponderance 
of the evidence is unfavorable on the claim, and hence the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Right Knee 

Service treatment history reflects that in October 1989 the 
Veteran was evaluated for painful extension of the right knee 
with increased physical activity. An x-ray study revealed a 
normal right knee radiographically. There was no right knee 
disorder or relevant symptomatology noted upon separation 
from service.
In May 2006, the Veteran underwent at a private hospital a 
right knee arthroscopy, with partial medial meniscectomy, 
chondroplasty, synovectomy and debridement of the anterior 
cruciate ligament (ACL). The operative report indicates that 
the Veteran had sustained a valgus-type stress injury to the 
right knee at his place of employment. In July 2006 he again 
underwent arthroscopic surgery to repair a torn ACL. It was 
noted that he had sustained a work-related injury with 
multiple ligament injuries as well as a meniscus tear. 

Based on the preceding, service connection for a right knee 
disorder is deemed not warranted. The post-service records of 
right knee arthroscopic surgery for various knee problems 
provide evidence of a current disability, aside from the 
question of what caused this pathology to develop. However, 
the competent and probative evidence does not then establish 
any causal connection to service. Initially, the 2006 right 
knee problems were clearly attributed to post-service 
intercurrent injury. As to whether the Veteran's service 
could have played any role in the development of a right knee 
disability, there is only one documented instance of right 
knee pain in service, with corresponding normal x-ray 
findings. No mention is made of any right knee injury at that 
time. Nor has the Veteran alleged that such an injury 
transpired during his service regardless of what the medical 
records show. See e.g., Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).      
There is no reason otherwise to indicate that one isolated 
instance of right knee pain in service represented the onset 
of a chronic knee problem, particularly given the lack of 
other corroborating evidence of more serious injury therein. 

In addition, there is a considerable lack of continuous 
symptomatology of right knee pain or other disability from 
service, up until 2006. This also tends to weigh against the 
claim. See 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (the elements of in-service incurrence 
of a disease or injury, and an association between that and a 
present diagnosed disability may be substantiated through a 
demonstration of continuity of symptomatology). Rather, every 
indication from post-service treatment records is that the 
more recent knee problems are incidental to nonservice-
related causes.
Hence, the Board is denying the claim for service connection 
for a right knee disorder. Since the preponderance of the 
evidence is unfavorable, the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Right Ankle

A March 1988 clinical record from service notes the Veteran's 
report of right ankle pain over the previous two days, which 
began while playing a basketball game when he stepped on 
another person's foot. The right ankle had slight edema. 
Range of motion was good. There was pain on applying 
pressure. The assessment was a sprained ankle. The prescribed 
treatment was over-the-counter pain reliever, rest, and 
bandaging. There was no notation of a right ankle disorder 
upon separation from service.

On review of the claims file, there is no competent evidence 
of a present right ankle disorder in support of the Veteran's 
claim. Medical records since service discharge provide no 
mention of a right ankle condition. The Veteran likewise has 
not identified any pertinent treatment records for this 
disorder, or offered competent lay observations concerning 
the presence of the same. The conclusion is therefore 
warranted that there is no evidence of the current disability 
claimed. 

Absent a competent diagnosis of a right ankle disorder, the 
claim for service connection for this disability must be 
denied. Since the preponderance of the evidence is 
unfavorable, the benefit-of-the-doubt doctrine does not 
apply.              38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Puncture Wound to Left Foot

The May 1989 treatment record at Aschaffenburg U.S. Army 
Hospital in Germany indicates the report of a nail having 
punctured the left foot underside while walking. Objectively, 
the Veteran was symptom free. The puncture wound was not 
noticeable, and there was no tenderness on palpation. The 
assessment was a questionable nail puncture. The Veteran's 
separation examination does not provide reference to the 
injury in question.
There is no competent medical or lay evidence of a present 
left foot disorder in support of the Veteran's claim. Medical 
records since service discharge provide no mention of the 
claimed condition. Nor has the Veteran provided any 
observation that he currently experiences such a condition. 
It warrants mention that the May 1989 evaluation record in 
service for the claimed injury itself showed questionable 
findings on whether the incident ever occurred as described. 
In any event, there          are no present signs or symptoms 
that might reasonably be considered residuals of this type of 
injury. Consequently, there is no competent evidence of the 
current disability claimed.

Since there is no current diagnosis of any left foot 
disorder, the claim for service connection for residuals of a 
left foot injury must be denied. The preponderance of the 
evidence is unfavorable, and hence the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Service connection for a right shoulder condition is denied.

Service connection for a right knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for residuals of a puncture wound, left 
foot, is denied.







REMAND

Specific additional development is required of the remaining 
claims on appeal before issuance of a decision on these 
matters.

Regarding a claimed hernia condition, an August 1987 in-
service clinical evaluation record indicates the Veteran's 
complaint of a sudden sharp knife-like pain in the lower 
right quadrant near the navel region. Objectively, the 
abdomen appeared normal, with no distention or tenderness. A 
physical examination was otherwise unremarkable and the 
Veteran was returned to duty.

Also on file is September 2007 correspondence from Dr. A.K. 
that indicated consideration of the above-mentioned episode 
of abdominal pain in service.            The physician stated 
that this could have been the beginning of an umbilical 
hernia, although at that time apparently no hernia was felt. 
However, it was believed that these symptoms could be 
consistent with an acute umbilical hernia.

Given that the September 2007 physician's statement mentions 
the potential onset of an umbilical hernia during service, 
based on the August 1987 in-service consultation for 
abdominal pain, a VA medical examination should be scheduled 
to verify whether this identified medical relationship is 
indeed present. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).

As to claimed hearing loss, STRs indicate that the Veteran's 
June 1986 service entrance examination noted the presence of 
defective hearing, with a profile given of H-2. On 
audiological evaluation, the measurement of pure tone 
thresholds,            in decibels, was as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
25
LEFT
0
5
0
15
65

A September 1989 reference audiogram report reiterates that 
the Veteran was on a hearing loss profile. The report states 
that he was routinely exposed to hazardous noise. Information 
was provided as to the continuing use of hearing protection 
devices. 

The November 1991 separation examination denotes the 
condition of high frequency hearing loss, probably 
conductive. Audiological evaluation revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
35
LEFT
10
10
5
10
60

Apart from what service records demonstrate, a July 1990 
report from a private hospital indicates the Veteran was seen 
with drainage from the left ear, after being hit on the ear 
by an open hand while wrestling. The assessment was of a 
perforated left tympanic membrane. 

Reports of audiograms obtained from the Veteran's employer 
include a May 2005 study which demonstrates the following:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
50
55
LEFT
5
20
5
45
65

Reviewing the preceding, the Veteran's hearing difficulties 
were noted on service entrance. This rebuts the presumption 
of soundness on service entrance.                  38 
U.S.C.A. §1111. However, he may still receive disability 
compensation for any aggravation of hearing loss during 
service, not due to natural worsening of the disease process. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

There is notably minimal change in audiometric thresholds 
between entrance and separation audiograms, to initially 
suggest such aggravation. Nor is there much indication of 
noise exposure therein without accompanying hearing 
protection, as a potential basis for sensorineural hearing 
loss. Still, there is notation on separation of possible 
conductive hearing loss, i.e., of hearing loss affecting the 
outer and/or middle ear areas. Also documented is the July 
1990 incident in which the Veteran sustained a perforated 
left tympanic membrane, which transpired during his active 
military service. Consequently, further inquiry is necessary 
into whether there is a conductive component of the Veteran's 
present hearing loss with an etiological connection to an 
incident of his service. A VA audiological examination is 
therefore warranted for this purpose.

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should schedule the Veteran for 
a VA gastrointestinal system examination 
to determine the etiology of an umbilical 
hernia. The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner opine whether the diagnosed 
umbilical hernia is at least as likely as 
not (50 percent or greater probability) 
due to the Veteran's military service, 
based upon his August 1987 episode of 
treatment for severe abdominal pain. 
The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	The RO should schedule the Veteran for 
a VA audiological examination to determine 
the etiology of hearing loss. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.   
It is requested that the VA examiner opine 
whether the Veteran's hearing loss which 
pre-existed service at least as likely as 
not (50 percent or greater probability) 
underwent aggravation therein, apart from 
that increase due to the natural disease 
process. Specifically, the examiner should 
consider if there is a conductive 
component of present hearing loss 
attributable to a       July 1990 
perforated left tympanic membrane. Also, 
if there is any current sensorineural 
hearing loss that underwent aggravation of 
hearing loss in service due to hazardous 
noise exposure, the examiner should 
comment in this regard. 
 
The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a hernia condition, and 
hearing loss, based upon all additional 
evidence received. If the benefits sought 
on appeal is not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded 
an opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 


	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


